 1   Gordon M. Fauth, Jr. (SBN: 190280)
     gfauth@finkelsteinthompson.com
 2   Of Counsel
 3   FINKELSTEIN THOMPSON LLP
     100 Pine Street, Suite 1250
 4   San Francisco, California 94111
     Direct: (510) 238-9610
 5   Telephone: (415) 398-8700
 6   Facsimile: (415) 398-8704
 7   Counsel for Plaintiff John Craig Miller
 8
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA
11
     JOHN CRAIG MILLER, an Individual, on                   Case No. 5:17-cv-07028-NC
12   behalf of himself and all others similarly situated,
13                  Plaintiff,                              STIPULATION FOR DISMISSAL
14        vs.                                               PURSUANT TO FRCP 41(a)(1) (A)((ii),
                                                            and [PROPOSED] ORDER
15
16   GENERAL ELECTRIC COMPANY, a
     New York Corporation with its Principal Place
17   of Business in Boston, Massachusetts; and
     HAIER US APPLIANCE SOLUTIONS,
18   INC., d/b/a GE APPLIANCES, a Delaware
19   Corporation.
                    Defendants.
20
21
            WHEREAS, Plaintiff John Craig Miller filed this action against Defendants General
22
     Electric Company and Haier US Appliance Solutions, Inc., d/b/a GE Appliances, on behalf of
23
     himself and a proposed class of similarly situated consumers;
24
            WHEREAS, Defendant General Electric Company was dismissed and is no longer a
25   party to the action; and,
26          WHEREAS, Plaintiff John Craig Miller and Defendant Haier US Appliance Solutions,
27   Inc., d/b/a GE Appliances, have agreed to the stipulated dismissal of the remainder of this action.
28          NOW, THEREFORE, Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
     Procedure, Plaintiff John Craig Miller and Defendant Haier US Appliance Solutions, Inc., d/b/a
                                                       1
         STIPULATION FOR DISMISSAL PURSUANT TO FRCP 41(a)(1) (A)((ii), and [PROPOSED] ORDER
 1   GE Appliances, by and through their respective undersigned attorneys, hereby stipulate and
 2   agree that this action shall be dismissed with prejudice as to the individual claims of Plaintiff

 3   John Craig Miller and without prejudice as to the claims of the unnamed members of the

 4   proposed class.

 5          IT IS SO STIPULATED.

 6
     DATED: December 4, 2018                By: /s/ Gordon M. Fauth, Jr.________________
 7                                                 Gordon M. Fauth, Jr.
                                                   Of Counsel
 8                                                 FINKELSTEIN THOMPSON LLP
 9                                                 100 Pine Street, Suite 1250
                                                   San Francisco, California 94111
10                                                 Direct Telephone: (415) 754-5648
                                                   Telephone: (415) 398-8700
11
                                                   Facsimile: (415) 398-8704
12
                                                    Counsel for Plaintiff John Craig Miller
13
14
15   DATED: December 4, 2018                By: /s/ James M. Hanlon, Jr.,______________
16                                                 James M. Hanlon, Jr., Esq.
                                                   GLYNN & FINLEY, LLP
17                                                 One Walnut Creek Center
                                                   100 Pringle Avenue, Suite 500
18                                                 Walnut Creek, CA 94596
19                                                 Telephone: (925) 210-2810
                                                   Facsimile: (925) 945-1975
20
21                                                  Counsel for Defendant Haier Us Appliance
                                                    Solutions, Inc., d/b/a GE Appliances
22
23
24                                        [PROPOSED] ORDER
25          Pursuant to the Parties’ Stipulation, it is so Ordered.
                                                                          S DISTRICT
26                                                                     ATE           C
                                                                      T
                                                                                                   O
                                                                  S




                                                                                                    U




27
                                                                 ED




                      4 2018
     DATED: December ___,                   By: _______________________________
                                                                                                     RT
                                                             UNIT




                                                                         D JUDGE
28                                                                 RANTE
                                                UNITED STATES MAGISTRATE
                                                                           G
                                                                                                         R NIA




                                                                                               Cousins
                                                             NO




                                                                               th   anael M.
                                                                      Judge Na
                                                                                                         FO




                                                       2
                                                              RT




                                                                                                     LI




                                                        E R (A)((ii), and [PROPOSED]
                                                                 H




                                                                                                   A




         STIPULATION FOR DISMISSAL PURSUANT TO FRCP 41(a)(1)                    C    ORDER
                                                                       N                 F
                                                                           D IS T IC T O
                                                                                 R
 1                                                  Filer’s Attestation

 2           I, Gordon M. Fauth, Jr., am the ECF user whose identification and password are being used to

 3   file the foregoing document. I hereby attest that the counsel listed as signing above concur in and
 4   authorized this filing. I attest that all parties and their attorneys of record will receive notice of this filing
 5   through the Court’s ECF system.
 6
 7
     Dated: December 4, 2018                                       By: /s/ Gordon M. Fauth, Jr..
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                             3
          STIPULATION FOR DISMISSAL PURSUANT TO FRCP 41(a)(1) (A)((ii), and [PROPOSED] ORDER
